Title: John Adams.
From: Adams, John
To: 


      Begun Oct. 5. 1802.
      As the Lives of Phylosophers, Statesmen or Historians written by them selves have generally been suspected of Vanity, and therefore few People have been able to read them without disgust; there is no reason to expect that any Sketches I may leave of my own Times would be received by the Public with any favour, or read by individuals with much interest. The many great Examples of this practice will not be alledged as a justification, because they were Men of extraordinary Fame, to which I have no pretensions. My Excuse is, that having been the Object of much Misrepresentation, some of my Posterity may probably wish to see in my own hand Writing a proof of the falsehood of that Mass of odious Abuse of my Character, with which News Papers, private Letters and public Pamphlets and Histories have been disgraced for thirty Years. It is not for the Public but for my Children that I commit these Memoirs to writing: and to them and their Posterity I recommend, not the public Course, which the times and the Country in which I was born and the Circumstances which surrounded me compelled me to pursue: but those Moral Sentiments and Sacred Prin­ciples, which at all hazards and by every Sacrifice I have endeavoured to preserve through Life.
      
      The Customs of Biography require that something should be said of my origin. Early in the Settlement of the Colony of Massachusetts, a Gentleman from England arriving in America with Eight Sons, settled near Mount Wollaston and not far from the ancient Stone Building erected for the double Purpose of Public Worship and Fortification against the Indians. His House, Malthouse and the Lands belonging to them still remain in the Possession of his Posterity.
      Of the Eight Sons, one returned to England: four removed to Medfield: two are said to have removed to Chelmsford: One only Joseph remained at Braintree. He had three sons Joseph, Peter and John. Joseph and Peter remained in Braintree: John removed to Boston and  was the Father of Samuel Adams and Grandfather of the late Governor of the State of Massachusetts.
      Joseph my Grandfather had ten Children, five sons and five daughters, all named in his Will which I now have in my Possession.
      John my Father had three Sons, John, Peter Boylston, and Elihu. Peter Boylston is still living my Neighbour, my Friend and beloved Brother. Elihu died at an early Age in 1775. His Life was a Sacrifice to the Cause of his Country, having taken, in our Army at Cambridge in which he commanded a Company of Volunteers from the Militia, a contagious distemper, which brought him to his Grave leaving three young Children John, Susanna and Elisha.
      In 1629 October the twentieth, a Choice was made, at a General Court of the Company in London, of Governor and Assistants, consisting of such Persons as had determined to go over to America, with the Patent of the Massachusetts Colony, and Thomas Adams was chosen as one of the Assistants. By this it appears that Thomas Adams had declared his intention of removing to the new World, and We are informed in Mr. Prince’s Chronology, that this Gentleman was one of the most active and zealous in promoting the design to transport the Patent across the Seas: Yet it does not appear that he ever arrived in America. It is not improbable that his Brother, or some other Relation, with his numerous Family, might be sent over, to reconnoitre the Country and prepare a Situation: and that death, or some unfavourable report brought back by the Eighth Son who returned to England, might prevent his pursuing his former intention of following the Charter to this Country. But this is mere Conjecture.
       engaged and while  him in his Writings learned his Trade. My Father by his Industry and Enterprize soon became a Person of more Property and Consideration in the Town than his Patron had been. He became a Select Man, a Militia Officer and a Deacon in the Church. He was the honestest Man I ever knew. In Wisdom, Piety, Benevolence and Charity In proportion to his Education and Sphere of Life, I have never seen his Superiour. My Grandmother was a Bass of Braintree: but as she died many Years before I was born, I know little of her History except that I have been told by an ancient Lady the Relict of our ancient Minister Mr. Marsh a Daughter of our more ancient Minister Mr. Fiske, that she was a Person possessed of more Litterature than was common in Persons of her Sex and Station, a dilligent Reader and a most exemplary Woman in all the Relations of Life. She died of a Consumption and had Leisure to draw up advice to her Children, which I have read in her handwriting in my Infancy, but which is now lost. I know not that I have seen it for sixty Years, and the Judgment of a Boy of seven Years old is not worth much to be recollected, but it appeared to me then wonderfully fine. From his Mother probably my Father received an Admiration of Learning as he called it, which remained with him, through Life, and which prompted him to his unchangeable determination to give his first son a liberal Education.
      My Mother was Suzanna Boylston a Daughter of Peter Boylston of Brooklyne, the oldest son of Thomas Boylston a Surgeon and Apothecary who came from London in 1656, and married a Woman by the Name of Gardner of that Town, by whom he had Issue Peter my Grandfather, Zabdiel the Physician, who first introduced into the British Empire the Practice of Inocculation for the Small Pox, Richard, Thomas and Dudley and several Daughters.
      My Grandfather married Ann White, a daughter of Benjamin White who lived on the South Side of the Hill in Brooklyne as you go to little Cambridge, known by the name of Whites Hill, which he owned. My Grandmother was the Sister of Edward White Esqr. the Father of Benjamin White, a Councillor and Representative for several Years, both of whom possessed in succession the Family Estate. She had several Sisters, one of whom married a Minister of Rochester of the name of Ruggles, by whom she had Timothy Ruggles a Lawyer, Judge, Member of the Legislature and a Brigadier General in the Army in the War with the French of 1755 in which he conducted with Reputation. Another of her Sisters married a Mr. Sharp and was the Mother of Mrs. Sumner of Roxbury the Mother of the late Governor Sumner, whose praises are justly celebrated in this State.
     